1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   MARK A. HODGE,                                 )   Case No.: 1:19-cv-00341-LJO-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER VACATING STAY
13          v.                                      )   AMENDED DISCOVERY AND
14                                                  )   SCHEDULING ORDER
     C. SANTIESTEBAN, et.al.,
                                                    )
15                 Defendants.                      )
                                                    )
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Mark A. Hodge is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On December 19, 2019, Magistrate Judge Barbara A. McAuliffe conducted a settlement
21   conference in this case, and the case did not settle. Accordingly, it is HEREBY ORDERED that the
22   stay issued on September 6, 2019, is VACATED, and the discovery and scheduling order is amended
23   as follows:
24          1.     The deadline to file an exhaustion motion is February 20, 2020;
25          2.     The deadline to amend the pleadings is April 20, 2020;
26          3.     The deadline for completion of all discovery, including filing motions to compel, is
27                 June 19, 2020;
28   ///
                                                        1
1             4.      The deadline for filing pretrial dispositive motions is August 20, 2020; and

2             5.      All other provisions of the Court’s September 18, 2019, discovery and scheduling order
3                     remain in full force and effect.
4
5    IT IS SO ORDERED.
6    Dated:        December 20, 2019
7                                                        UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
